Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 29, 2017

                                       No. 04-17-00642-CV

                          IN THE INTEREST OF A.B.S., A CHILD,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-17935
                         Honorable David A. Canales, Judge Presiding

                                          ORDER
        The reporter’s record was originally due November 6, 2017, but was not filed. On
November 20, 2017, the court reporter filed a notification of late record stating the reporter’s
record has not been filed because she is not the court reporter responsible for filing the record,
and if it is determined that she is the court reporter responsible for the record, then appellant has
failed to file a designation of record. TEX. R. APP. 34.6(b)(1).

        Accordingly, we ORDER appellant to file written proof to this court on or before
December 11, 2017 that she has filed a designation of record with the district clerk, confirming
the identity of the court reporter responsible for taking the reporter’s record and the portion of
the reporter’s record needed for appeal. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty days from the date of this order, and we will only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision. See id. R. 37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, and the district clerk.



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2017.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court